WITMER, District Judge.
This is a demurrer to a petition in involuntary bankruptcy, filed against Julia T. Glazier. The petition, which was filed January 6, 1912, as amended, showing that the said! Julia T. Glazier on August 3, 1911, made a general assignment of all her property, real, personal, and mixed, for the benefit of her creditors, avers:
“That the said Julia T. Glazier, being insolvent, and being tbe owner of the Huntingdon Bank, a private bank doing business at Huntingdon, Pa., before and after making tbe deed of voluntary assignment to R. J. Mattern, as in said petition set forth, did deny and conceal her ownership of said bank, so that your petitioners, being creditors of the said Julia T. Glazier by virtue of deposits carried by them in said bank, were, by the acts and declarations of the said Julia T. Glazier, deceived and misled unto the belief that the said bank belonged to one G. II. Glazier, and your petitioners did not discover that the said Julia T. Glazier was the owner of said hank until the 11th day of December, 1911. That the said Julia T. Glazier, being insolvent, did, for the purpose of hindering, delaying, and defrauding her creditors, within four months preceding the filing of the petition in bankruptcy, of which this is an amendment, commit the following acts of bankruptcy:
“1. She transferred and concealed, and permitted to be concealed, assets of said Huntingdon Bank, her property, by turning the same over to the executrices of said O. H. Glazier, deceased, to be by them administered as the property and effects of the said C. H. Glazier, and by allowing the said executrices to take charge of, to have in their possession and control, ttf dispose of. to administer, account for, and proceed to have said property distributed as tbe estate of said O. H. Glazier, which said acts of administration were continuous, and continued from the 10th day of June, 1911, until the 11th day of December, 1911.” :.
The petition, continuing, sets forth the particular acts of the alleged bankrupt showing her denial and concealment of her ownership of the said bank, whereby her creditors and her assignee were deceived, all for the purpose, as alleged, with intent, on her part, of hindering, delaying, and defrauding her creditors. , .
[1] The demurrer admits all of the allegations of the petition, which clearly makes out an act of bankruptcy under section 3a (1) of the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Stat. 546 [U. S. Comp. St. 1901, p. 3422]). It provides that:
“Acts of bankruptcy by any person shall consist of having (1) conveyed, transferred, concealed, or removed, or permitted to be concealed or removed, any part of his property with intent to hinder, delay, or defraud his creditors, or any of them.”
The alleged bankrupt evinced an indisposition to disclose her real financial condition. More than this, it appears that she actually concealed a valuable portion of her assets, keeping them beyond the reach of her'ereditors and her own assignee, appointed for their alleged benefit. Such is concealment within the meaning of the statute. To conceal is:
“To hide or withdraw from observation; to cover or keep from sight; to prevent the discovery of; to withhold knowledge of.” Webster’s Dictionary.
The word is thus used in like statutes. Thomas v. State, 92 Ala. 51, 9 South. 541; O’Neil v. Glover, 5 Gray (Mass.) 144. It has to do with what concerns others, and implies an act done or procured to be done which is intended to prevent or hinder. In re Shoesmith, 135 Fed. 687, 68 C. C. A. 322. It is not only presumed that she intended! the *1022ordinary consequences of her act's, hut it is alleged that she intended thereby to hinder and delay her creditors for fraudulent purposes,-to deprive them of property which she should have disclosed and in all honesty andi fair dealing turned over to them, or for their benefit.
• [2] The intent on her part, concerning the bank and its assets, must be regarded as an intent to conceal her property. Her purpose undoubtedly was to conserve it in some manner for her own use; hence it followed that she did not regard her title to it as having been severed or lost. Whether she had any right to or control of all of her property during the time of such concealment is not the criterion by which the effect of her act is to' be determined. For this purpose her intent, and not the effect of her act, is of importance. However, whatever may have been her interest, even if her assignment should eventually be regarded valid as affecting the property concealed from her assignee and creditors, it cannot be denied but that she did retain an equity in the same to redeem, in case there was more property than sufficient to pay the creditors.
It appearing from the petition that Mrs. Glazier concealed from her creditors and from her assignee, and permitted to be concealed from them, a part of her property while insolvent, with intent, etc., and so continued-to within four months of the filing of such petition, an act of bankruptcy is disclosed, for which a petition against her will be sustained.
The demurrer is therefore overruled.